DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 10/05/2022. Claims 1, 3-5, and 7 have been amended. No additional claims have been added. No claims have been cancelled. Claims 1-14 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments to claims 1, 3-5, and 7 filed on 10/05/2022. 
The amendments to claims 1 and 7 are considered to have addressed the objections previously submitted, and as such the claim objections set forth in the previous office action pertaining to claims are withdrawn. 
The amendments to claims 1, 3, 4, and 5 are considered to have addressed the 112(b) rejection previously submitted, and as such the claim rejection set forth in the previous office action pertaining to claims are withdrawn. 
The applicant’s amendments to claim 1 are not considered sufficient to overcome the rejection of claims, based upon the U.S.C. 35 103 rejection of claim 1 as being unpatentable over Wang (US PG Pub No. 20070227311) in view of Arnold (US Patent No. 4947713). The rejection established in the previous office action is presently maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1  is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PG Pub No. 20070227311) in view of Arnold (US Patent No. 4947713).
In regards to claim 1, Wang discloses
A screw clamping tool, comprising: 
a main body (at least elements 10 and 30) having a driving portion (main body 10), which rotates about a rotation center (Paragraph [0042]: As shown on FIGS. 1 to 5, this invention comprises a main body 10 that has a proximal end and a distal end; the central axis of the proximal end extends to the distal end) for driving a screw member ([Abstract]: work piece) ([Abstract]: work pieces), the driving portion (main body 10) comprising: 
a driving bore (recess 11); and 
a plurality of contact faces being disposed on an inner side of the driving portion (main body 10), 

    PNG
    media_image1.png
    445
    897
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    914
    media_image2.png
    Greyscale

and a positioning groove (puncture 12 and push front 31) concavely formed on the driving portion (main body 10); and 
an elastic clamping member (moving part 20), the elastic clamping member (moving part 20) being disposed in the positioning groove (puncture 12 and push front 31), when the driving bore (recess 11) does not receive the screw member ([Abstract]: work piece), the elastic clamping member (moving part 20) protrudes on an inner edge of the driving portion (main body 10) with respect to the contact faces, 

    PNG
    media_image3.png
    445
    626
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    573
    743
    media_image4.png
    Greyscale

when the screw member ([Abstract]: work piece) is received in the driving bore (recess 11), the elastic clamping member (moving part 20) elastically retreats to stably clamp the screw member ([Abstract]: work piece).
	Examiner’s Note: To one of ordinary skill in the art, knowledge of Young’s Modulus of Elasticity would be known and readily available. At room temperature, most materials will deform when a force is exerted on them. Though Wang is silent on the material, materials common within the tool art would be subject to this deformation, and as such the elastic clamping member as anticipated by Wang would elastically retreat or compress as a result of contact force from a screw member inserted in the driving bore.
Wang fails to disclose the elastic clamping member being “formed of a non-metal material”. 
However, Arnold teaches a molded elastomeric sleeve (Arnold Abstract), preferably, the sleeve is integrally molded from a suitable plastic, rubber or other elastomeric material… adhesive (denoted schematically by 15 in FIG. 4) secures the sleeve on the socket and precludes an axial separation (Arnold column 3 lines 17-21), and the sleeve has size indicia molded directly thereon and may also be color coded (Arnold abstract). 
Wang and Arnold are considered to be analogous to the claimed invention because they are in the same field of hand tools of a socket type with a central driving region. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Arnold and provide a material within the socket, in this case, the elastic clamping member, as being rubber and colored, “thereby facilitating a quick and convenient identification and selection of the respective socket from a tool box or kit (Arnold Abstract).”




Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PG Pub No. 20070227311) in view of Arnold (US Patent No. 4947713), and in further view of Corley et al. (US Patent No. 5544555).
In regards to claim 2, Wang as modified discloses 
The screw clamping tool of claim 1, wherein the elastic clamping member (moving part 20) comprises a fixing face and an abutting face in opposite to the fixing face; 

    PNG
    media_image5.png
    573
    681
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    505
    897
    media_image6.png
    Greyscale

the fixing face is on the positioning groove (puncture 12 and push front 31), and the abutting face abuts against a periphery of the screw member ([Abstract]: work piece).

Wang fails to disclose the fixing face being “adhered” on the positioning groove “with an adhesive”. However, Corley et al teaches a wrench socket with recesses, elongated magnetic members secured to at least on recess (Corley abstract), and each side 18,20 is coated with an adhesive that is used to secure magnetic member 16 in place (Corley column 3 lines 26-29).  

    PNG
    media_image7.png
    730
    486
    media_image7.png
    Greyscale

Wang and Corley are considered to be analogous to the claimed invention because they are in the same field of wrench socket hand tools with central members for better securing work pieces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Corley and provide the fixing race of the elastic member be adhered on the groove with adhesive to provide a stronger connection in the circumstance when a work piece may require a higher than typical application of torque that could potentially cause the elastic member to disengage. 

In regards to claim 3, Wang as modified discloses
The screw clamping tool of claim 2, wherein the positioning groove (puncture 12 and push front 31) is disposed in a direction parallel to a direction of a vertical axis that passes through the rotation center (Paragraph [0042]); the positioning groove (puncture 12 and push front 31) is disposed between two neighboring contact faces.

    PNG
    media_image8.png
    470
    784
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    573
    743
    media_image9.png
    Greyscale

In regards to claim 4, Wang as modified discloses
The screw clamping tool of claim 2, wherein the positioning groove (puncture 12 and push front 31) is disposed in a direction parallel to a direction of a vertical axis that passes through the rotation center (Paragraph [0042]); two elastic clamping members (moving part 20) and two positioning grooves (puncture 12 and push front 31) are provided, 

    PNG
    media_image10.png
    437
    799
    media_image10.png
    Greyscale

and concavely disposed on the contact faces, respectively, and arranged on two corresponding sides of the driving portion (main body 10).

    PNG
    media_image11.png
    451
    897
    media_image11.png
    Greyscale

In regards to claim 5, Wang as modified discloses
The screw clamping tool of claim 2, wherein the positioning groove (puncture 12 and push front 31) is disposed along a direction perpendicular to the direction of a vertical axis that passes through the rotation center (Paragraph [0042]).

    PNG
    media_image12.png
    415
    754
    media_image12.png
    Greyscale


In regards to claim 6, Wang as modified discloses
The screw clamping tool of claim 3, wherein a distance between the abutting face and the contact face is smaller than a distance between the fixing face to the contact face.

    PNG
    media_image13.png
    573
    892
    media_image13.png
    Greyscale



In regards to claim 7, Wang as modified discloses
The screw clamping tool of claim 6, wherein the elastic clamping member (moving part 20) has a sectional face formed in a rectangular shape.

    PNG
    media_image14.png
    431
    784
    media_image14.png
    Greyscale

In regards to claim 8, Wang as modified discloses
The screw clamping tool of claim 7, wherein the elastic clamping member (moving part 20) is formed of a non-metal material selected from a group consisting of rubber (as modified by Arnold in claim 1; [Arnold Abstract]: preferably, the sleeve is integrally molded from a suitable plastic, rubber), natural leather, and artificial leather.

In regards to claim 9, Wang as modified discloses
The screw clamping tool of claim 4, wherein a distance between the abutting face and the contact face is smaller than a distance between the fixing face to the contact face.

    PNG
    media_image15.png
    480
    897
    media_image15.png
    Greyscale


In regards to claim 10, Wang as modified discloses
The screw clamping tool of claim 9, wherein the elastic clamping member (moving part 20) has a sectional face formed in a rectangular shape.

    PNG
    media_image16.png
    445
    897
    media_image16.png
    Greyscale

In regards to claim 11, Wang as modified discloses
The screw clamping tool of claim 10, wherein the elastic clamping member (moving part 20) is formed of a non-metal material selected from a group consisting of rubber (as modified by Arnold in claim 1; [Arnold Abstract]: preferably, the sleeve is integrally molded from a suitable plastic, rubber), natural leather, and artificial leather; and the abutting face is colored (as modified by Arnold in claim 1; [Arnold Abstract]: and may also be color coded).

In regards to claim 12, Wang as modified discloses
The screw clamping tool of claim 5, wherein a distance between the abutting face and the contact face is smaller than a distance between the fixing face to the contact face.

    PNG
    media_image15.png
    480
    897
    media_image15.png
    Greyscale

In regards to claim 13, Wang as modified discloses
The screw clamping tool of claim 12, wherein the elastic clamping member (moving part 20) has a sectional face formed in a rectangular shape.

    PNG
    media_image16.png
    445
    897
    media_image16.png
    Greyscale

In regards to claim 14, Wang as modified discloses
The screw clamping tool of claim 13, wherein the elastic clamping member (moving part 20) is formed of a non-metal material selected from a group consisting of rubber (as modified by Arnold in claim 1; [Arnold Abstract]: preferably, the sleeve is integrally molded from a suitable plastic, rubber), natural leather; and the abutting face is colored (as modified by Arnold in claim 1; [Arnold Abstract]: and may also be color coded).

Response to Arguments
The applicant’s arguments, see pages 6-9, filed 10/05/2022 with respect to the U.S.C. 35 103 rejection of claim 1 as being unpatentable over Wang (US PG Pub No. 20070227311) in view of Arnold (US Patent No. 4947713) as being unsustainable due to amendments to claim 1 have been fully considered and but are not found persuasive. As such, the rejection based upon the art in previous action is maintained.
The applicant’s arguments, see pages 9-10, filed 10/05/2022 with respect to the U.S.C. 35 103 rejection of claims 2-14 as being unpatentable over Wang (US PG Pub No. 20070227311) in view of Arnold (US Patent No. 4947713) and in further view of Corley et al. (US Patent No. 5544555) as being unsustainable have been fully considered and but are not found persuasive. As such, the rejection based upon the art in previous action is maintained.
	The applicant has asserted on page 7 that, “Wang is clearly formed of hard materials such as metal, and is incapable of elastically deforming.” To Examiner's understanding, all materials metal and non-metals have elastic properties, and that "hardness" is a relative measure. Further, the disclosure of Wang is silent to the material of the tool as a whole. Without support from Wang’s disclosure, the assertation that the tool, including the moving part, is “clearly formed of hard materials” is unsupported and found unpersuasive. 
	The applicant has asserted on page 8 that the moving part of Wang is unable to “automatically abut against the surface of the screw member when the screw member is placed into the driving bore, and the sleeve has to be additionally rotated or pulled to achieve the same effect” as an explanation for how it fails to meet the limitation of the clamping member protruding into an inner edge of the driving portion. Wang does show that the outer sleeve 30 can rotate, and as such provide different base depths for moving parts 20 (see fig. 4 and 4-a below).

    PNG
    media_image17.png
    280
    656
    media_image17.png
    Greyscale

In both instances, the clamping member can be seen protruding into an inner edge of the driving portion. Wang requiring the rotation in order to accommodate smaller or larger workpieces doesn’t exclude the moving parts 20 having to contact the work piece and being elastically deformed. Applicant has including in their argument the term “automatically”, however this is not within the claimed language. Still, with the moving parts as disclosed by Wang being modified by Arnold’s teaching to be rubber would meet this requirement, as rubber’s elastic properties would anticipate it returning to its initial form and state after deformation at room temperature. The arguments presented are considered unpersuasive. 
Regarding the applicants arguments on pages 8 and 9, regarding Wang being structurally complex and the claimed invention being of simple construction, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, the arguments are considered unpersuasive. 
In response to applicant’s arguments on page 9 regarding Arnold’s teaching applied to Wang, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant has addressed specifically manual rotation and clamping functions, whereas the reason for employing the rubber material in the previous office action was based off the supported reason of a color change for identification purposes. As such, the arguments are found unpersuasive.
In response to the applicant’s arguments on page 9 and 10 regarding the teaching of Corley of securing interior members on a tool, some of the applicant's arguments address the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant addresses the shortcomings of magnetism within hand tools, however that is not the teaching taken from Corley. Applicant has argued that the teaching of Corley would prevent Wang from protruding and retreating. However, again, the office asks the argument be against the teaching as a whole, as the retreating and protruding is affected by the teaching of Arnold for materiality as applied to Wang. As such, the arguments are found unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsieh (US PG Pub No. 20220266426) teaches a socket structure including a body, a first fitting hole, a second fitting hole, and at least one elastic engaging member. The first fitting hole is disposed at one end of the body. The second fitting hole is disposed at another end of the body. The at least one elastic engaging member is disposed in the first fitting hole and protrudes toward an inner portion of the first fitting hole along a radial direction of the first fitting hole. When a tool is inserted into the first fitting hole, the at least one elastic engaging member is pressed and deformed by the tool and is thus engaged with the tool. The configuration of the at least one elastic engaging member makes it easier to connect a tool to and remove the tool from the socket structure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 17, 2022